LeBLANC, J.
This is a suit for damage for trespass which the plaintiff charges the defendant with having committed in bad *561faith and without any right whatsoever, by going upon its property in the S. W. % of the N. W. % of section 13, township 2 N., range 10 W., in the parish of Vernon, and having tortiously and without its consent cut and removed therefrom 35,790 feet of hardwood timber. The damages asked for amount to $1,071.60, that being the value of the timber in its manufactured state at the price of $30 per thousand.
The defendant denies the trespass and avers that, if it did remove any timber from plaintiff’s property, it did so in good faith, and, if plaintiff is entitled to recover any damage, it should be limited to the stumpage value of the timber. It then sets out its purchase .of the timber from one Elias P. Franklin, who is alleged to have warranted title, and asks that he be called in warranty, and, in case judgment oe rendered against it, that it recover a like judgment against Franklin.
At the inception of the trial, there was an admission entered in the record that the plaintiff was the owner of the land and timber involved in the suit, and this was followed by a tender on the part of the defendant of the sum of $125.44, that being the stumpage value at $8 per thousand feet for 15,680 feet, the quantity of timber it claims was taken.
It will thus appear that the only question to be determined is that of good or bad faith on the part of the defendant.
The lower court awarded judgment in fa-' vor of the plaintiff in the sum of $286.32, the stumpage value of 35,790 feet at $8 per thousand, holding that the defendant was not in bad faith. It dismissed the call in warranty against Franklin on an exception of no cause of action, reserving to the defendant the right to proceed against him in another suit.
The plaintiff alone has appealed, asking that the judgment be • increased to the amount originally prayed for.
On the question of the quantity of timber that was taken from plaintiff’s land, we fully agree with the district judge that the scale by plaintiff’s witnesses should be accepted in preference to that of the defendant’s. Three men sealed it together for plaintiff, all three being experienced men in that kind of work, who used the Scribner-Doyle scale of measurement, generally recognized by the courts of this state. Only one man scaled it for the defendant, using a different form of measurement. The difference in the result is too great to go into any comparisons, and, for the reasons already stated, we will accept the finding of the lower court on this point. The scale made by plaintiff’s witnesses showed 3,181 feet more than the amount claimed in its petition, but of course it can only recover for the amount prayed for.
On the question of defendant’s good or bad faith, we have to disagree with the trial judge and hold that the entry on plaintiff’s land and the cutting of its timber by the defendant was in moral bad faith.
E. P. Franklin, who owned this timber, had 160 acres of it which he wanted to sell. Defendant seemed anxious to buy it. There had been previous negotiations between them, in one of which a man by the name of Brown, representing them, had been shown the lines between the two properties by Franklin. On this occasion, D. D. Dodd, their representative, who finally closed the deal, was there with Brown, but did not go over the property and was not shown where the line was. It must be borne in mind, however, that Brown was also their representative at the time, and he had this knowledge. There is no doubt *562that there was an old, well-established line between the two properties. The government markers on the section corners could be located and the bearing trees and stubbs gave evidence of the line. Several witnesses were very familiar with it, and most all of them knew that there was this old, well-defined line.
In 1926, about the time defendant began cutting the cimber they had bought from Franklin, a new line was. blazed about sixty or seventy yards north of the old line, on the plaintiff’s property. Defendant attempts to defend its action in trespassing on plaintiff’s land by trying to make it appear that Franklin had blazed this new line, and that was the line they were to be guided by. Franklin, however, denies that he ever blazed it, and, as far as the record shows, no one knows who did. Certainly the plaintiff would not have blazed it and thereby incur the loss of that much land with valuable timber on it. Can it be then that the defendant, the only remaining party interested in the line, was the ■one who blazed it? If they did, there must have been some motive prompting them, for it is difficult to believe that such general knowledge about the old line as existed in the community could have escaped altogether their notice and attention. Stronger than all this, however, after they had crossed over about twenty or thirty yards on the plaintiff’s property and had cut its timber, a man by the name of Richardson, who was familiar with the line, informed Mr. Dodd, their agent, that they were on plaintiff’s property. This is uncontradicted. Even this warning, however, did not urge them to make further inquiry, and they continued cutting the timber up to the newly blazed line. If their intention in the whole matter is. to be judged by their action after this definite and positive information, it would be hard indeed to acquit them of the charge of being in moral bad faith. If they did not know where the true line was, it was because they did not choose to know.
"A person who enters upon the land of another, and appropriates the timber thereon, under circumstances justifying the conclusion that, if he did not know that he was without right so to do, it was because he did not choose to know it, is a mere trespasser and depredator, and is liable in damages." Sanders v. Ditch et al., 110 La. 884, 34 So. 860.
The defendant, being a trespasser, in moral bad faith, has to pay damages, the measure of which, as fixed by the Supreme Court, is the value of the timber in its manufactured state without deducting the cost and expense of manufacture. Allen v. Frank Janes Co., Ltd., et al., 142 La. 1056, 78 So. 115.
As has already been stated, the evidence shows, that there were 3,181 feet more of timber taken than is claimed in plaintiff’s petition, and the price proven is also greater than that which is demanded. However, plaintiff is bound by the demands in its pleadings, and judgment cannot be rendered for a greater amount than is prayed for.
It is therefore ordered, adjudged, and decreed that the judgment herein appealed from be, and the same is, hereby amended by increasing the amount thereof from the sum of $286.32 to the sum of $1,071.60, with legal interest from judicial demand until paid, and, as thus amended, that it be affirmed.
For former opinion, see 127 So. 425.